Citation Nr: 0335319	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-08 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  The 
veteran continued his appeal.

In December 2001, the veteran's file was transferred to the 
Chicago RO for a Travel Board hearing.  A Travel Board 
hearing was scheduled for December 3, 2001.  However, the 
veteran did not report to his hearing.  In May 2002, the 
Board denied the veteran's claim for entitlement to service 
connection for PTSD.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs, represented by the Office of 
the General Counsel, and the veteran's attorney, filed a 
document entitled "Joint Motion to Vacate and Remand the 
Board of Veterans' Appeals Decision."  Thereafter, in March 
2003, the Court ordered that the motion be granted.  The 
Court ordered that the Board's May 2002 decision, which 
denied the veteran's claim seeking service connection for 
PTSD, be vacated and remanded.  


REMAND

In the March 2003 Joint Motion to Vacate and Remand, the 
Court concluded the Board did not present sufficient reasons 
and bases to support its conclusion that VA provided adequate 
notice to the veteran of the information and evidence 
necessary to substantiate his claim pursuant to 38 U.S.C.A. § 
5103(a), as amended by the Veterans Claims Assistance Act of 
2000 (VCAA).  The Court indicated that notice was not 
provided in any VA document that informed the veteran about 
which evidence to support his claim would be provided by VA, 
and which was expected to have been provided by the veteran.  
The Court stated that the Board must comply with all 
provisions of the VCAA.  

The Court also concluded that, because VA did not fulfill its 
duty to assist the veteran in the development of his claim of 
service connection for PTSD, the veteran should be afforded a 
medical examination.  The exam is to establish whether or not 
the veteran has PTSD and, if so, whether any such diagnosis 
is linked to the veteran's corroborated stressor experiences.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should communicate to the 
veteran, pursuant to the VCAA, what 
information and evidence is necessary to 
substantiate his claim for service 
connection for PTSD.  The RO must inform 
the veteran which portion of any such 
information and evidence is to be 
provided by the veteran and which 
information and evidence must be provided 
by the RO.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the claim.

3.  The veteran should be scheduled for a 
VA psychiatric examination regarding his 
claim seeking entitlement to service 
connection for PTSD.  The claims folder, 
to include all evidence added to the 
record in accordance with the paragraphs 
above, and a copy of this REMAND should 
be made available to the examiner and be 
reviewed, in conjunction with the 
examination.  The veteran should be 
examined to determine whether or not the 
veteran has PTSD and, if so, whether any 
such diagnosis is linked to the veteran's 
corroborated stressor experiences.
 
The examination report should include 
responses to the following medical 
questions:
 
a.  Does the veteran have PTSD?
 
b.  If the answer to item (a) above 
is yes, the examiner should state, 
as a matter of medical judgment 
based on the entire record, whether 
it is at least as likely as not that 
the PTSD is the result of the 
veteran's corroborated stressor 
experiences in service?
   
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If it is not feasible to 
answer any of these questions, this 
should be so stated.  

4.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for PTSD which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




